Exhibit 10.37
AMENDMENT TO DEVELOPMENT, LICENSE AND SUPPLY AGREEMENT
     THIS AMENDMENT TO THE DEVELOPMENT, LICENSE AND SUPPLY AGREEMENT (the
“Amendment”) is entered into as of the 23rd day of December 2008, by and between
Banner Pharmacaps Inc., a Delaware corporation (“Banner”), and Noven
Therapeutics, LLC, (f/k/a JDS Pharmaceuticals, LLC, (“Noven”), a Delaware
limited liability corporation.
RECITALS
A.     Banner and Noven entered into a Development, License and Supply Agreement
dated April 26, 2007 (the “Supply Agreement”) relating to the development,
registration, sale and marketing of certain valproic acid products, including
the Valproic Acid Versatrol™ Product (as defined in the Supply Agreement).
B.     The parties have agreed to amend the Supply Agreement to remove all
reference to the Valproic Acid Versatrol™ Product.
AGREEMENT
     Therefore, in consideration of the foregoing recitals, which expressly are
incorporated by reference herein and in consideration of the covenants,
representations and agreements contained below, the sufficiency of which is
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
1.     The Supply Agreement is hereby amended to remove all references to the
Valproic Acid Versatrol™ Product, with the effect that all rights and
obligations of Noven and Banner related to the Valproic Acid Versatrol™ Product
under the Supply Agreement are terminated, including, but not limited to, any
obligation of Noven to make milestone payments not yet due under Section 2.2(c),
(d) or (e) of the Supply Agreement. Further, Banner is relieved from all
obligations to Noven with respect to the Valproic Acid Versatrol™ Product.
2.     To avoid doubt, this Amendment does not in any manner affect the parties’
continuing rights and obligations under the Supply Agreement with respect to the
Valproic Acid EnteriCare™ Product. Further, following execution and delivery of
this Amendment by both parties, Banner shall have unrestricted rights to
commercialize the Valproic Acid Versatrol™ Product, including, but not limited
to, the right to offer to any third party exclusive rights to the Valproic Acid
Versatrol™ Product in any dosage forms, in any dosage strengths and for any
indications, notwithstanding any provision of the Supply Agreement to the
contrary.
3.     Except as expressly revised by this Amendment, the Supply Agreement shall
remain in full force and effect in accordance with its terms and conditions.
Banner and Noven agree that to the extent any of the terms of the Supply
Agreement (as previously amended) are inconsistent or conflict with the terms of
this Amendment, such terms of the Supply Agreement are hereby amended to be
consistent with the intent and terms of this Amendment.

1



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have duly executed and delivered, or
caused to be duly executed and delivered, this Amendment as of the day and year
first above written.



          BANNER PHARMACAPS INC.
    By:   /s/ Charles L. Cain       Name:   Charles L. Cain       Title:  
Global VP — Legal & HR     

          NOVEN THERAPEUTICS, LLC
    By:   /s/ Jeff Mihm       Name:   Jeff Mihm      Title:   Authorized
Representative     



2